EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 3/1/2022, claims 1, 11, 16 were amended; no claims were cancelled; no new claims were added. As a result, claims 1-20 are pending, of which claims 1, 11, and 16 are in independent form.
IDS
	References cited in the IDS have been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The examiner finds this argument on page 9 of Remarks filed on 3/01/2022, persuasive, “… a hash value that is computed using the internet protocol address of the requesting one of the plurality of client devices is not indicative of the type of code that is compatible with the web application client, as currently claimed. Shemesh also discloses that “the application manager apparatus 14 can store and index the obfuscated JavaScript at other locations using other parameters.” (See Shemesh, column 8, lines 35-37). However, Shemesh is silent with regard to the “index” or the “other parameters” being indicative of the type of code that is compatible with the web application client. Furthermore, Applicant submits that the disclosure of Lee cannot be properly combined with the disclosure of Shemesh to teach the above-mentioned element of amended claim 1.” 
As to independent claims 1, 11, and 16, 
prior art of record Shemesh et al. (US 9,887,967 B1) discloses “embedding an obtained obfuscated Javascript code into an obtained webpage, the obtained webpage with the embedded obfuscated codebeing sent to a requesting client. An alert message is received from the requesting client when the embedded obfuscated code is tampered with, when the obtained webpage is transmitted with an obfuscated Javascript. The received alert message is sent to an alert server.”
Prior art of record Lee (US 2004/0260933 A1) discloses “preventing tampering with a program, a method of upgrading a program, and an apparatus thereof by creating a plurality of obfuscated codes by processing an original code using a plurality of obfuscation methods, generating a program unique number, determining one of the created obfuscated codes based on the unique number, and providing the selected code to a user. The method of upgrading a program creates a plurality of obfuscated codes by processing an upgrade code using a plurality of obfuscation methods, compares the created, obfuscated codes with existing obfuscated codes, and creates a plurality of patch codes based on the difference obtained through the comparison. A patch code is selected based on the unique number input by a user.”
Prior art of record and further search does not explicitly teach or suggest the following limitation(s) – “determining a configuration utilized by the web application client based on a header of the web application layer request, wherein the configuration utilized by the web application client is indicative of the type of code that is compatible with the web application client” in claim 1, 11, and 16, in view of all other limitations of claims 1, 11, and 16, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.



/HEE K SONG/PRIMARY Examiner, Art Unit 2497